Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel E Kieler on 8/16/2022.
---------------------------------------------------------------------------------------------------------------------
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:
(Currently Amended) A magnetic liquid sealing device, comprising:
	a housing defining a cavity therein;
	a rotating shaft rotatably arranged in the cavity and provided with an annular first stop portion and an annular second stop portion, the first stop portion and the second stop portion being spaced apart along an axial direction of the rotating shaft;
	a first pole shoe and a second pole shoe fitted over the rotating shaft, the first pole shoe and the second pole shoe being spaced apart along the axial direction of the rotating shaft, the first pole shoe having a first end face and the second pole shoe having a second end face opposite to each other in [[an]] the axial direction of the rotating shaft, the first end face being arranged between the first stop portion and the second end face in the axial direction of the rotating shaft, the second end face being arranged between the second stop portion and the first end face in the axial direction of the rotating shaft, and a magnetic fluid being filled between the first pole shoe and the rotating shaft and between the second pole shoe and the rotating shaft;
	a permanent magnet fitted over the rotating shaft, the permanent magnet being arranged between the first pole shoe and the second pole shoe in the axial direction of the rotating shaft; [[and]]
	a first sealing ring fitted over the rotating shaft, the first sealing ring comprising a first part and a second part, the first part being connected to or integrated with the second part, the first part being arranged at an outer side of the second part in an inner-outer direction, the first part being sealedly fitted with at least one of the first end face and an inner peripheral surface of the housing, the second part having an inner end and an outer end opposite to each other in the inner-outer direction, the inner end of the second part being a first free end movably arranged along the axial direction of the rotating shaft, the first free end having a first initial position in which the first free end is spaced apart from the first stop portion and adjacent to the first stop portion in the axial direction of the rotating shaft, and a first sealing position in which the first free end sealedly abuts against the first stop portion, wherein the first free end is movable between the first initial position and the first sealing position based on a pressure difference between a pressure at the first end face and an external pressure of the first sealing ring; and
	a second sealing ring fitted over the rotating shaft, the second sealing ring comprising a third part and a fourth part, the third part being connected to or integrated with the fourth part, the third part being arranged at an outer side of the fourth part in the inner-outer direction, the third part being sealedly fitted with at least one of the second end face and the inner peripheral surface of the housing, the fourth part having an inner end and an outer end opposite to each other in the inner-outer direction, the inner end of the fourth part being a second free end movably arranged along the axial direction of the rotating shaft, the second free end having a second initial position in which the second free end is spaced apart from the second stop portion and adjacent to the second stop portion in the axial direction of the rotating shaft, and a second sealing position in which the second free end sealedly abuts against the second stop portion, wherein the second free end is movable between the second initial position and the second sealing position based on a pressure difference between a pressure at the second end face and an external pressure of the second sealing ring. 
Cancel claim 2. 
3.	(Currently Amended) The magnetic liquid sealing device according to claim [[2]] 1, wherein the first free end is arranged between the first stop portion and the first end face in the axial direction of the rotating shaft, and the second part is configured to be elastically deformed such that the first free end moves along the axial direction of the rotating shaft, and
	the second free end is arranged between the second stop portion and the second end face in the axial direction of the rotating shaft, and the fourth part is configured to be elastically deformed such that the second free end moves along the axial direction of the rotating shaft. 
4.	(Original) The magnetic liquid sealing device according to claim 3, wherein a cross section of the second part comprises a first section portion and a second section portion arranged on both radial sides of the rotating shaft, and each of the first section portion and the second section portion has a substantial C shape, and
	a cross section of the fourth part comprises a third section portion and a fourth section portion arranged on both radial sides of the rotating shaft, and each of the third section portion and the fourth section portion has a substantial C shape.
5.	(Original) The magnetic liquid sealing device according to claim 3, wherein the first part is provided with a first mounting groove, and the outer end of the second part is arranged in the first mounting groove with an interference fit,
	the third part is provided with a second mounting groove, and the outer end of the fourth part is arranged in the second mounting groove with an interference fit.
6.	(Original) The magnetic liquid sealing device according to claim 3, further comprising a first elastic member configured to exert an elastic force facing away from the first end face to the first free end and a second elastic member configured to exert an elastic force facing away from the second end face to the second free end. 
7.	(Original) The magnetic liquid sealing device according to claim 6, wherein each of the first elastic member and the second elastic member is a compression spring, the first elastic member is arranged between the first end face and the first free end, and the second elastic member is arranged between the second end face and the second free end.
Cancel claim 8. 
Cancel claim 9. 
10. 	(Original) The magnetic liquid sealing device according to claim 7, further comprising a first sealing gasket and a second sealing gasket, an outer peripheral surface of the first pole shoe being provided with a first annular groove, the first sealing gasket being fixedly mounted in the first annular groove, an outer peripheral surface of the first sealing gasket being fitted with the inner peripheral surface of the housing, an outer peripheral surface of the second pole shoe being provided with a second annular groove, the second sealing gasket being fixedly mounted in the second annular groove, and an outer peripheral surface of the second sealing gasket being fitted with the inner peripheral surface of the housing.
---------------------------------------------------------------------------------------------------------------------
The following is an examiner’s statement of reasons for allowance: Prior art (references on 892) fail to teach A magnetic liquid sealing device, comprising:	a housing defining a cavity therein, a rotating shaft rotatably arranged in the cavity and provided with an annular first stop portion and an annular second stop portion, the first stop portion and the second stop portion being spaced apart along an axial direction of the rotating shaft, a first pole shoe and a second pole shoe fitted over the rotating shaft, the first pole shoe and the second pole shoe being spaced apart along the axial direction of the rotating shaft, the first pole shoe having a first end face and the second pole shoe having a second end face opposite to each other in the axial direction of the rotating shaft, the first end face being arranged between the first stop portion and the second end face in the axial direction of the rotating shaft, the second end face being arranged between the second stop portion and the first end face in the axial direction of the rotating shaft, and a magnetic fluid being filled between the first pole shoe and the rotating shaft and between the second pole shoe and the rotating shaft, a permanent magnet fitted over the rotating shaft, the permanent magnet being arranged between the first pole shoe and the second pole shoe in the axial direction of the rotating shaft, a first sealing ring fitted over the rotating shaft, the first sealing ring comprising a first part and a second part, the first part being connected to or integrated with the second part, the first part being arranged at an outer side of the second part in an inner-outer direction, the first part being sealedly fitted with at least one of the first end face and an inner peripheral surface of the housing, the second part having an inner end and an outer end opposite to each other in the inner-outer direction, the inner end of the second part being a first free end movably arranged along the axial direction of the rotating shaft, the first free end having a first initial position in which the first free end is spaced apart from the first stop portion and adjacent to the first stop portion in the axial direction of the rotating shaft, and a first sealing position in which the first free end sealedly abuts against the first stop portion, wherein the first free end is movable between the first initial position and the first sealing position based on a pressure difference between a pressure at the first end face and an external pressure of the first sealing ring, and a second sealing ring fitted over the rotating shaft, the second sealing ring comprising a third part and a fourth part, the third part being connected to or integrated with the fourth part, the third part being arranged at an outer side of the fourth part in the inner-outer direction, the third part being sealedly fitted with at least one of the second end face and the inner peripheral surface of the housing, the fourth part having an inner end and an outer end opposite to each other in the inner-outer direction, the inner end of the fourth part being a second free end movably arranged along the axial direction of the rotating shaft, the second free end having a second initial position in which the second free end is spaced apart from the second stop portion and adjacent to the second stop portion in the axial direction of the rotating shaft, and a second sealing position in which the second free end sealedly abuts against the second stop portion, wherein the second free end is movable between the second initial position and the second sealing position based on a pressure difference between a pressure at the second end face and an external pressure of the second sealing ring..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675